 1   WO
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Michael Lynn Hill,                                 No. CV-18-01824-PHX-SRB (ESW)
11                  Plaintiff,                          ORDER
12   v.
13   Unknown Moller, et al.,
14                  Defendants.
15
16
17          The Court has reviewed Plaintiff’s “Notice of Plaintiff Motion Requesting
18   Appointment of Counsel” (Doc. 19).

19          There is no constitutional right to the appointment of counsel in a civil case. Ivey v.

20   Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982)). In pro se and in
21   forma pauperis proceedings, district courts do not have the authority “to make coercive
22   appointments of counsel.” Mallard v. United States District Court, 490 U.S. 296, 310

23   (1989). District courts, however, do have the discretion to request that an attorney

24   represent an indigent civil litigant upon a showing of “exceptional circumstances.” 28

25   U.S.C. § 1915(e)(1); Agyeman v. Corrections Corp. Of America, 390 F.3d 1101, 1103 (9th

26   Cir. 2004); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A determination with
27   respect to exceptional circumstances requires an evaluation of the likelihood of success on
28   the merits as well as the ability of Plaintiff to articulate his claims pro se in light of the
 1   complexity of the legal issue involved. Id. “Neither of these factors is dispositive and both
 2   must be viewed together before reaching a decision.” Id. (quoting Wilborn v. Escalderon,
 3   789 F.2d 1328, 1331 (9th Cir. 1986)).
 4          Having considered both elements, the Court does not find that exceptional
 5   circumstances are present that would require the appointment of counsel in this case.
 6   Plaintiff is in no different position than many pro se prisoner litigants. His filings in this
 7   case demonstrate his ability to clearly articulate his position to the Court. His case is not
 8   complex. Accordingly,
 9          IT IS ORDERED denying Plaintiff’s “Notice of Plaintiff Motion Requesting
10   Appointment of Counsel” (Doc. 19).
11          Dated this 25th day of September, 2019.
12
13
14                                                      Honorable Eileen S. Willett
15                                                      United States Magistrate Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
